Exhibit 10.32

 

 

ASSIGNMENT AGREEMENT

AMENDMENT

 

 

This Assignment Agreement Amendment (the “Amendment”) is entered into as of
February 8, 2014 (the “Effective Date”) by and between:

 

i)

Mablife S.A.S. whose address is Génopole Campus 1; 5 rue Henri Desbruères, 91030
Evry, France ( “Assignor”);

and

 

ii)

Immune Pharmaceuticals Ltd., whose address is at 11 Galgalie HaPlada St.,
Herzliya-Pituach, 46722, Israel ("Assignee”).


Whereas the Parties executed an assignment agreement (the “Agreement”) on the
28th day of March, 2012, concerning anti-ferritin monoclonal AMB8LK antibody, by
which the Patent Rights, Technology and Deliverables (as such terms are defined
in the Agreement) have been irrevocably sold, conveyed, assigned, transferred
and relinquished solely and exclusively to Assignee according to the terms and
conditions stated in the Agreement; and

 

Whereas Assignor has acquired the complete ownership of the Secondary Patent
Rights (as defined in the Agreement) on November 6, 2012, see Exhibit A hereto;
and

 

Whereas it was agreed, pursuant to the Agreement, that when the Assignor
completes the acquisition of the complete ownership of the Secondary Patent
Rights, Assignor and Assignee will execute an assignment agreement regarding
Secondary Patent Rights, based on the same terms and conditions governing the
irrevocable sale, conveyance, assignment, transfer and relinquishment of the
Patent Rights. Since January 8, 2013, Mablife was in a position to execute such
an assignment agreement regarding Secondary Patent Rights, whereas since this
date Immune has not been in a position to execute such an assignment agreement;

 

Now therefore, the parties represent and agree as follows:

 

1.

DEFINITIONS

 

Capitalized not otherwise defined herein shall have the meaning ascribed to them
in the Agreement.

 

“Products” or “Product” shall be defined as follows:

 

“Products” or “Product” means a product containing AMB8LK or the manufacture,
use, sale, offering for sale, or importation of which would infringe a Valid
Claim of the Patent Rights and/or Secondary Patent Rights.

 

2.

ASSIGNMENT

 

 

2.1.

As of the Effective Date, Assignor shall irrevocably sell, convey, assign and
will assign, transfer and relinquish solely and exclusively to Assignee,
Assignor’s entire right, title and interest in and to the Secondary Patent
Rights. Except as set forth in Exhibit D to the Agreement, these right, title
and interest are free and clear from any liens, charges, security interests, or
encumbrances.

 

 

2.2.

In addition, as of the Effective Date, Assignor shall deliver to the possession
of Assignee, all tangible or electronic, data documents and materials in its
possession or under its control related to the Secondary Patent Rights.

         

Assignor shall execute and deliver, at Assignee’s expense (excluding
remuneration), such further conveyance instruments and assignments for filing
with the Patent Offices, and take such further actions as may be necessary or
desirable to evidence more fully the inventorship and/or transfer of ownership
of all the Secondary Patent Rights to Assignee.

 

 
1/6

--------------------------------------------------------------------------------

 

 

 

2.3.

Assignee grants a 12 months option from the Effective Date to Assignor, or to
any purchaser of Assignor's anti-ferritin polyclonal Product (the “Assignor
Beneficiary”) as described in Exhibit C to the Agreement (“Ferritarg”) to obtain
an exclusive worldwide transferable license for the Secondary Patent Rights,
solely for use in radio-immunodiagnostic and radio-immunotherapy for cancer. The
license shall not include the right to use for other therapeutic applications.
Such license shall include a covenant, representation and warranty by Assignor
(resp. Assignor Beneficiary) that the Product shall not be used by Assignor
(resp. Assignor Beneficiary) for any other therapeutic applications. The terms
of the license shall also include payment to Assignee as specified in Section
2.2 to the Agreement.

         

Notwithstanding the above, it is expressly agreed that Assignee shall have the
right to use any Product developed by Assignee for radio-immunodiagnostic for
cancer, provided that such use is made in combination with a therapeutic use of
Assignee's antibody.

 

Beginning on the date of the Beneficiary’s written notice of exercise of its
license option, this Beneficiary and the Assignee will have a period of six (6)
months during which to negotiate in good faith and according to the terms of the
previous paragraph the final terms and conditions of a commercially reasonable
license agreement satisfactory to both parties.

 

3.

CONSIDERATION

 

 

3.1.

As full and complete consideration for the assignment of the Secondary Patent
Rights from Assignor to Assignee, Assignee shall make a payment to Assignor in
the total amount of up to ONE HUNDRED and FIFTY THOUSAND US dollars (USD
150,000). Payment shall be made in installments as follows:

 

 

(a)

Within 3 months from the execution of this Amendment and in any case before June
30th 2014: FIFTEEN THOUSAND US Dollars (USD 15,000).

 

 

(b)

Upon the first (1st) anniversary of this Amendment: TWENTY FIVE THOUSAND US
Dollars (USD 25,000).

 

 

(c)

Upon the second anniversary of this Amendment: TWENTY FIVE THOUSAND US Dollars
(USD 25,000).

 

 

(d)

Upon the third anniversary of this Amendment: TWENTY FIVE THOUSAND US Dollars
(USD 25,000).

 

 

(e)

Upon the fourth anniversary of this Amendment: TWENTY FIVE THOUSAND US Dollars
(USD 25,000).

 

 

(f)

Upon the fifth anniversary of this Amendment: THIRTY FIVE THOUSAND US Dollars
(USD 35,000).

 

 

3.2.

Section 3.2 to the Agreement will apply to the Product / Products as defined in
Section 1 to this Amendment. The royalties of 0.6% of the Net Sales will extent
to all Products. The meaning of “Patent Rights” in Section 3.2 to the Agreement
shall extend to cover “Patent Rights and/or Secondary Patent Rights”.

 

4.

TITLE

 

Title in the Secondary Patents Rights, assigned by Assignor to Assignee will not
pass to Assignee until the part of the consideration constituted by the amounts
set forth in article 3.1 have been paid for in full.

 

If the retention of title or assignments is not recognised under the law of the
country where the Secondary Patents Rights are located, a security (lien or
other security interest) equivalent to the retention of title or assignment
shall apply, and, if this requires Assignor's co-operation, Assignor agrees to
take promptly all necessary steps to obtain such security.

 

 
2/6

--------------------------------------------------------------------------------

 

 

In particular, Assignee shall immediately assign all Secondary Patent Rights
back to Assignor, with no further obligation, in the event that (i) Assignee
fails to pay any of the amounts set forth in section 3.1 above, and such failure
to pay is not cured within ninety (90) days after receipt by Assignee of a
written notice from Assignor regarding such failure to pay; or (ii) in the case
Assignee is declared insolvent or bankrupt by a court of competent jurisdiction,
or a voluntary petition of bankruptcy is filed in any court of competent
jurisdiction by the Assignee.

 

5.

ASSIGNOR’S REPRESENTATIONS AND WARRANTIES

 

Assignor hereby represents and warrants as follows:

 

 

5.1.

Ownership of Intellectual Property. Assignor is the sole owner of the Secondary
Patent Rights and such ownership is held free and clear of all liens,
encumbrances, and/or security interests and any requirements of charges, fees,
rights, conditions or restrictions of any kind, except as set forth in Exhibit D
to the Agreement. However Assignor makes no warranty or representation with
respect to the validity of its Secondary Patent Rights or, except as set forth
in Sections 5.3 and 5.4 below, with respect to the presence or absence of any
infringement of or conflict with any third party right or patent.
Notwithstanding the aforesaid, Assignor undertakes to promptly inform Assignee
in writing should it become aware of any infringement or conflict or potential
infringement or potential conflict with any third party right or party.

 

 

5.2.

Third Parties. All Assignor’s Affiliates, employees, agents, consultants and
contractors, and any third party who may have contributed to, or participated in
the development of the Secondary Patent Rights have irrevocably, fully and duly
transferred and assigned all their rights and intellectual property they may
have in respect of the Secondary Patent Rights to Assignor.

 

 

5.3.

Assignability and Transferability. All of Assignor’s rights, titles and
interests to the Secondary Patent Rights can be validly assigned and transferred
to Assignee and the consummation of the transactions contemplated by this
Amendment will vest in Assignee all of Assignor’s right, title and interest in
and to the Secondary Patent Rights, free and clear, except as set forth in
Exhibit D to the Agreement.

 

 

5.4.

No Violations or Conflicts. None of the execution, delivery or performance of
this Amendment by Assignor will violate, conflict with or result in any breach
of any contract or commitment of any kind to which Assignor is a party (except
as set forth in Exhibit D to the Agreement), or of any applicable law or
Assignor’s corporate documents.

 

 

5.5.

Government Authorizations. No consent, approval or authorization of, or filing
or registration with, or notification to any Governmental Authority, is required
by or with respect to the transfer of the Secondary Patent Rights by the
Assignor or in connection with the execution, delivery or performance by the
Assignor of this Amendment and the transactions contemplated hereby, it being
specified that on January 8th 2013, the supervisory judge in charge of the
safeguard procedure pertaining to Assignor has authorized this Amendment
(Exhibit E), according to Article L.622-7-II of the French commercial code,
under which the said judge may allow the company to carry out legal transactions
that are not included in the ordinary course of business.

 

 

5.6.

Compliance with Laws. The Assignor has complied with all laws, statutes,
regulations, government orders, judgments and decrees applicable to it in
connection with the Secondary Patent Rights.

 

 

5.7.

Assignor shall not at any time, directly or indirectly, oppose, reexamine or
take any action to invalidate or render unenforceable any patent or claim
included in the Secondary Patent Rights.

 

 
3/6

--------------------------------------------------------------------------------

 

 

 

5.8.

EXCEPT AS EXPRESSLY PROVIDED HEREIN, SECONDARY PATENT RIGHTS ARE ASSIGNED “AS
IS” AND ASSIGNOR MAKES NO OTHER REPRESENTATION OR WARRANTY, EITHER EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF VALIDITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO ANY
SECONDARY PATENT RIGHTS. ADDITIONALLY, EXCEPT AS EXPRESSLY PROVIDED HEREIN,
ASSIGNOR MAKES NO REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, THAT
THE MANUFACTURE, USE OR SALE OF THE SECONDARY PATENT RIGHTS WILL NOT INFRINGE
THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.

 

6.

LAW & JURISDICTION

 

This Amendment shall be interpreted in accordance with, and governed in all
respects by, the laws of England & Wales, without giving effect to the rules of
conflict of laws thereof. Any dispute, controversy or claim arising under, out
of or relating to this Amendment and any subsequent amendments of this
Amendment, including, without limitation, its formation, validity, binding
effect, interpretation, performance, breach or termination, as well as
non-contractual claims, shall be referred to and finally determined by
arbitration in accordance with the WIPO Expedited Arbitration Rules. The place
of arbitration shall be London. The language to be used in the arbitral
proceedings shall be English.

 

7.

TERMINATION

 

This Amendment may only be terminated as follows:

 

 

7.1

This Amendment shall terminate automatically, upon the Assignment of all
Secondary Patent Rights back to Assignor in accordance to Article 4 above.

 

 

7.2

Assignee shall have the right to terminate this Amendment without cause, upon
sending a 30 days prior written notice to Assignor. Upon termination of this
Amendment in accordance with this Article 7.2, Assignee shall immediately assign
all Secondary Patent Rights back to Assignor, free of charge for the Assignor.
Assignee shall be under no obligation to make any payments, which were not yet
due, following termination for any reason or no reason.

 

8.

MISCELLANEOUS

 

 

8.1.

Each party shall bear and pay the taxes imposed by Law on such party, with
respect to the transactions contemplated hereunder.

 

 

8.2.

This Amendment is binding on and for the benefit of the parties hereto and their
respective permitted successors and assigns and no other party shall acquire or
claim any other right or remedy under or by virtue of this Amendment.

 

 

8.3.

Without prejudice to the provisions of Section 2.3 relating to the option to
license, Assignor shall not convey, assign, license, or otherwise transfer any
of its rights or obligations under this Amendment without the express written
consent of Assignee. Assignee may convey, assign, license, or otherwise transfer
any or all of its rights and obligations hereunder to any third party with prior
notification to Assignor.

 

 

8.4.

The failure or neglect of either party hereto to enforce at any time or for any
period any right or provision hereof in accordance with its terms shall not be
construed as a waiver of such right or provision, and such party shall be
entitled to enforce such right or provision as it shall see fit.

 

 

8.5.

The headings to the Sections of this Amendment are inserted for convenience only
and shall not be deemed a part hereof, nor affect the construction or
interpretation of any provision hereof.

 

 
4/6

--------------------------------------------------------------------------------

 

 

 

8.6.

All notices given under this Amendment may be delivered by (a) personal
delivery; (b) registered mail or courier; (c) facsimile, or (d) e-mail. Notices
delivered personally shall be deemed given upon delivery. Notices sent by mail
shall be deemed given ten (10) days (or if sent by courier - three (3) days)
after mailing (postage prepaid), if mailed in accordance herewith. Notices by
facsimile or e-mail shall be deemed given on the date transmitted. Until changed
by written notice given by either party to the other party, the addresses of the
parties shall be as set in the preamble to this Amendment.

 

 

8.7.

This Amendment may be modified, amended or supplemented only through a written
agreement executed by both parties hereto.

 

 

8.8.

Nothing herein shall constitute or be deemed to create a partnership, joint
venture or agency of any kind between the parties hereto, nor shall either of
the parties hereto hold itself out as such, nor shall either of the parties
become liable because of any action, omission, representation or warranty of the
other.

 

9.

EXHIBITS

 

Exhibit A – Lettre déclarative de Mme Dominique LEVY (Ms Dominique LEVY
declaration)

 

Exhibit E – Ordonnance du juge commissaire du 08 janvier 2013 (supervisory judge
authorization dated January 8, 2013).

 

Exhibit F – Secondary Patents Rights

 

 

 

{Signature Page to Follow}

 

 
5/6

--------------------------------------------------------------------------------

 

 

[Signature Page of the Amendment of Assignment Agreement]

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
below:

 

 



ASSIGNOR     ASSIGNEE   MABLIFE S.A.S     IMMUNE PHARMACEUTICALS LTD.  

 

 

 

 

 

         

/s/ François Vallet 

 

 

/s/ Daniel Teper

 

By: François Vallet 

 

 

By: Daniel Teper

 

Title: CEO

 

 

Title: CEO

 

Date: Feb 17th, 2014     Date: Feb 15, 2014                       WITNESS:    
WITNESS:                       /s/ Thierry Guyon     /s/ Roman Rogol   Name:
Thierry Guyon     Name: Roman Rogol   Date: Feb 17th, 2014     Date: Feb 15,
2014  



  

 

6/6